Citation Nr: 1040306	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-24 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to non-service connected pension. 

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss. 

3.  Entitlement to service connection for breathing problems. 

4.  Entitlement to service connection for sleep impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision and an October 
2006 determination of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO), in which the 
benefits sought on appeal were denied.  

In July 2010, the Veteran testified before the undersigned during 
a hearing at the RO.  During the hearing, undersigned identified 
the issues on appeal, noted what pertinent evidence was 
outstanding and might assist in substantiating the claims.  
Additionally, the Veteran through his testimony, with the 
assistance of his representative, demonstrated actual knowledge 
of the elements necessary to substantiate the claims.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing 
transcript has been associated with the claims folder.

The issues of entitlement to service connection for bilateral 
sensorineural hearing loss, breathing problems, and sleep 
impairment are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a March 2010 statement, Veteran stated that he wished to 
withdraw his appeal as to the issue of entitlement to non-service 
connected pension.
CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
on the issue of entitlement to non-service connected pension have 
been met.  38 U.S.C.A.               §§7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal of an 
October 2006 determination that denied entitlement to non-service 
connected pension.  Thereafter, the Veteran stated in a March 
2010 correspondence that he wished to withdraw his appeal with 
respect to this claim. 

The Board finds that the Veteran's statement qualifies as a valid 
withdrawal of the issue of entitlement for non-service connected 
pension.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be 
dismissed.


ORDER

The appeal as to the denial of a claim for entitlement to non-
service connected pension is dismissed.

REMAND

The Veteran asserts entitlement for service connection for 
bilateral sensorineural hearing loss and for service connection 
for breathing problems and sleep impairment, to include as due to 
exposure to Agent Orange.  After a review of the claims folder, 
the Board finds that additional development is necessary prior to 
adjudication of the claims.  In particular, the VA examinations 
are needed. 

With respect to the Veteran's bilateral sensorineural hearing 
loss claim, the RO continued to deny his claim on the basis of a 
May 2009 VA examination report, in which the examiner, in 
pertinent part, found that the Veteran's hearing was "within 
normal limits" at the time of his 1966 discharge examination.  

Upon review of the 1966 discharge examination report findings, 
however, the Board notes that the May 2009 VA examiner's finding 
of "within normal limits" may have been based on an incorrect 
reading by the examiner of audiological findings recorded on the 
October 1966 discharge examination report.  

As a matter of history, the standard for measuring auditory 
thresholds changed as of 1967.  If a set of auditory threshold 
values was measured at that time under the old standard (using 
American Standards Association (ASA) units), then failure to add 
the conversion factor to convert these findings to the new 
standard (International Standard Organization (ISO) units) could 
result in an error in determining the extent of any hearing loss.  
In most cases, this error basically underestimated the extent of 
any hearing loss.  

Here in the instant matter, after converting the values (reported 
in ASA units) for auditory thresholds in the 1966 service 
discharge examination report to the new standard (ISO units), the 
converted values still do not show a hearing loss disability as 
defined by VA at 38 C.F.R. § 3.385.  That being said, when the 
findings from the 1966 examination report are converted, they do 
show some indication of a hearing loss, albeit not quite a 
hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (any threshold over 20 indicates some degree of hearing 
loss).  With some showing in 1966 of a hearing loss, however 
mild, the May 2009 examiner's statement characterizing the 
findings of the 1966 examination as "within normal limits" was 
not exactly accurate.

A remand is necessary to obtain a new VA examination and opinion 
that takes into consideration the conversion of the recorded 
audiological findings from ASA units to ISO units.  The examiner 
is asked to consider the fact that a conversion of the 
audiometric findings on the Veteran's 1964 entrance examination 
report also indicate that the Veteran had some degree of hearing 
loss at that time, and that   there was a further degree of 
hearing loss shown at the 1966 discharge examination.  The 
examiner should be asked to comment on this information and 
provide a medical opinion as to whether there is a causal 
connection between the current bilateral hearing loss and 
service.  
 
Concerning the other remaining issues on appeal - service 
connection for breathing problem and sleeping impairment - a 
review of the record shows that the Veteran has not yet been 
afforded VA examinations with respect to these claims.  

Under the 38 C.F.R. § 3.159(c)(4) (2010), VA is obliged to 
provide an examination when the record contains competent 
evidence that the Veteran has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
However, the threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  

A review of the post-service treatment records show that the 
Veteran has been diagnosed with sleep apnea and insomnia, and a 
January 2006 private chest x-ray revealed findings of mild 
infiltrates in the left lower lobe.  

During the July 2007 hearing, the Veteran testified that he first 
experienced breathing and sleeping problems during service or 
within the first year after his discharge, and he has continued 
to experience similar symptoms since then.  The Board notes that 
lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

Since the Veteran has asserted continued sleep and breathing 
problems since service, he should be afforded with examinations 
to identify the nature of his sleeping and breathing problems and 
to obtain medical opinions on whether any diagnosed disorder is 
etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA audiological examination for the purpose 
of determining the nature and likely etiology 
of his bilateral hearing loss.  The examiner 
should be asked to review the Veteran's 
complete claims file.  Based on an 
examination of the Veteran (Maryland CNC and 
pure tone threshold testing) and a review of 
the claims file, the examiner should be asked 
to provide a medical opinion answering the 
following: is it at least as likely as not 
(i.e., a 50 percent or greater likelihood) 
that the Veteran's current hearing loss is 
related to his service?  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  

2.  The Veteran should also be afforded a VA 
medical examination to determine the nature 
and etiology of his claimed breathing 
problems and sleep impairment.  The claims 
file must be made available to and reviewed 
by the examiner.  All findings should be 
reported in detail, and all indicated testing 
should be performed.  Based on an examination 
of the Veteran and a review of the claims 
file, the examiner should identify the nature 
of any breathing problems and sleep 
impairment and express an opinion as to 
whether any diagnosed disorders are at least 
as likely as not (50 percent or more 
probable) etiologically related to the 
Veteran's active service.  The rationale for 
all opinions expressed should be provided.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If any of 
the benefits sought on appeal remains denied, 
the RO/AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


